Citation Nr: 1801852	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  09-15 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to December 1971 and from March 1972 to September 1980.  The Veteran also had more than 23 years of active and inactive duty for training in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas. 

In an October 2013 decision, the Board remanded the appeal for further development. 

The Veteran testified before the undersigned Veterans Law Judge in March 2014 and a copy of that transcript is of record. 

In a July 2014 decision, the Board, in relevant part, remanded the appeal for further development.  

In a February 2016 decision, the Board, in relevant part denied entitlement to an initial compensable evaluation for eczema.  The Veteran appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2017 Memorandum Decision, the Court set aside the December 2015 Board decision regarding the denial of an initial compensable evaluation for eczema.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents reveals the March 2014 Board hearing transcript.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the August 2017 Memorandum Decision, the Veteran's private physician stated in a December 2010 letter that he treated the Veteran's eczema "with intermittent systemic therapy".  Additionally, at the March 2014 hearing, the Veteran testified that he received shots to control his eczema.  As such, the Board finds that a remand is necessary to clarify the Veteran's treatment and to obtain any relevant outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran the opportunity to identify any pertinent treatment records.  

The RO should obtain all available records from Dr. O.D to include clarification of the types of systemic treatment used for the Veteran's eczema as identified in the December 2010 private statement.  

The RO should also ask the Veteran to provide more information on the shots he has received for his eczema as identified at the March 2014 Board hearing.  

The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated April 2014 to the present.

3. After completing the above, and any other development deemed necessary, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




